 

Exhibit 10.37

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as
of January 5, 2015 (the “Separation Date”), by and between Penny
Sherrod-Campanizzi (the “Executive”) and Global Power Equipment Group Inc. (the
“Company”). The Company and Executive are sometimes collectively referred to
herein as the Parties and individually as a Party. 

WHEREAS,  Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company and its affiliates on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Separation.    As of the Separation Date, Executive’s employment and status
as an employee and officer with the Company and its affiliates (including,
without limitation, as President, Electrical Solutions) will terminate and
Executive will cease to be an employee of any and all of the foregoing.  As used
in this Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.  

2. Accrued Benefits.  The Company will pay and provide to Executive the
following payments and benefits:

(a)Salary and Vacation Pay.  On January 14, 2015, or such earlier date as
required by law, the Company will issue to Executive her final paycheck,
reflecting (i) her earned but unpaid base salary through the Separation Date,
and (ii) a portion of her accrued but unused vacation pay through the Separation
Date, which the Parties agree equals $10,977.12.

REVISION: We have reviewed the vacation accrual and calculation.  The maximum
vacation accrual is 240 hours, which equates to $36,590.40.  You were paid for
56 hours of vacation on 1/14/2015 at a value of $8,537.76.  You will receive the
balance on 1/28/2015 for 184 hours, which reflects a value of $28,052.64.

(b)Expense Reimbursements.  Within 30 calendar days following the Separation
Date, the Company will reimburse Executive for any reasonable unreimbursed
business expenses actually and properly incurred by Executive in connection with
carrying out her duties with the Company through the Separation Date in
accordance with applicable Company business expense reimbursement policies,
which expenses will be submitted by Executive to the Company with supporting
receipts and/or documentation no later than 10 calendar days after the
Separation Date.    

(c)Other Benefits.  All Company-provided benefits ceased to accrue on the
Separation Date, including but not limited to accrual of vacation, sick, and
other benefits.  The Company will continue to provide the existing level of
health insurance benefits through January 31, 2015, after which Executive may be
eligible for continuation of those health insurance



 

--------------------------------------------------------------------------------

 

benefits at Executive’s expense pursuant to COBRA, and will receive information
regarding election of benefit continuation separately.

3.Severance Benefits.  In consideration of, and subject to and conditioned upon
Executive’s execution and non-revocation of the release attached as Exhibit A to
this Agreement (the “Release”) and the effectiveness of such Release as provided
in Section 4 of this Agreement, and provided that Executive has fully complied
with her obligations set forth in the Release and continues to comply with her
obligations pursuant to Sections 6 and 7 of this Agreement, the Company will pay
or provide to Executive the following payments and benefits, which Executive
acknowledges and agrees constitute adequate and valuable consideration, in and
of themselves, for the promises contained in this Agreement:

(a)Severance. The Company shall pay to Executive an amount equal to $317,117
(the “Severance Payment”) payable in accordance with the Company’s normal
payroll procedures over the 1 year period commencing within 10 business days
after the date the Release becomes effective and irrevocable in accordance with
its terms.  The first installment shall include all amounts accrued after the
Separation Date to the date of such installment and the remaining installments
payable as otherwise scheduled assuming that payments had begun on the first
regular payroll date after the Separation Date. 

(b)Annual Incentive. Executive will be eligible to receive a payment (“Annual
Incentive”) equal to the full year 2014 annual bonus award under the Company’s
Short-Term Incentive Plan (the “STI Plan”) that Executive would have been
entitled to had her employment continued through the date on which bonuses for
the 2014 fiscal year are paid, based on actual Company and individual
performance during the entire fiscal year, which, if earned, shall be payable in
a single lump sum at the same time that payments are made to other participants
in the STI Plan for that fiscal year (pursuant to the terms of the STI Plan but
in no event later than March 15, 2015).  Executive will not be eligible to
receive an annual incentive under the STI Plan for the 2015 fiscal year.

(c)Equity Awards. The Company has granted Executive certain restricted share
units that are outstanding as of the Separation Date pursuant to the terms and
conditions of the Company’s equity compensation plan and the restricted share
unit award agreement(s) between the Parties (the “Restricted Share Units”).  The
Restricted Share Units that remain outstanding immediately prior to the
Separation Date shall vest, to the extent provided under the terms and
conditions of the applicable award agreement(s), as if Executive’s employment
was terminated without “cause” on the Separation Date.  Any vested Restricted
Share Units will be paid to Executive in accordance with the terms, and subject
to the conditions, of the award agreement(s).

4. Release of Claims.  Executive agrees that, as a condition to Executive’s
right to receive the payments and benefits set forth in Section 3, within 21
calendar days following the Separation Date (the “Release Period”), Executive
shall execute and deliver the Release to the Company.  If Executive fails to
execute and deliver the Release to the Company, or if the Release is revoked by
Executive or otherwise does not become effective and irrevocable in accordance
with its terms, then Executive will not be entitled to any payment or benefit
under Section 3 of this Agreement.   





2

--------------------------------------------------------------------------------

 

5.Effect on Other Arrangements.  Executive acknowledges that the payments and
arrangements contained in this Agreement will constitute full and complete
satisfaction of any and all amounts properly due and owing to Executive as a
result of her employment with the Company and its affiliates and the termination
thereof.  Executive agrees that, as of the Separation Date, this Agreement
supersedes and replaces the severance terms under any plan, program, policy or
practice or contract or agreement of the Company and its affiliates, including
the terms of Executive’s offer letter with the Company dated October 1, 2012,
and that Company and its affiliates have no further obligations to Executive
under any plan, program, policy or practice or contract or agreement.

6.Restrictive Covenants. 

(a)Restrictive Covenants Agreement.  In consideration of the Company’s promises
under Section 3 of this Agreement, Executive acknowledges and agrees that she
remains obligated to comply with the provisions of the Non-Solicitation and
Confidentiality Agreement between the Executive and the Company dated June 14,
2011 (the “Restrictive Covenants Agreement”), which provisions shall continue to
apply, in accordance with their terms, on and after the Separation Date,
notwithstanding the cessation of Executive’s employment.

(b)Non-Disparagement.  Executive agrees that she will not do or say anything
that could reasonably be expected to disparage or impact negatively the name or
reputation in the marketplace of the Company or any of its affiliates,
employees, officers, directors, stockholders, members, principals or assigns.
Subject to Executive’s continuing obligations to comply with the Restrictive
Covenants Agreement, nothing in this Section 6 shall preclude Executive from
responding truthfully to any legal process or truthfully testifying in a legal
or regulatory proceeding, provided that, to the extent permitted by law,
Executive promptly informs the Company of any such obligation prior to
participating in any such proceedings.  The Company likewise agrees that it will
not release any information or make any statements, and its officers and
directors shall not do or say anything that could reasonably be expected to
disparage or impact negatively the name or reputation in the marketplace of
Executive. Nothing herein shall preclude the Company or any of its affiliates,
employees, officers, directors, stockholders, members, principals or assigns
from responding truthfully to any legal process or truthfully testifying in a
legal or regulatory proceeding, provided that to the extent permitted by law,
the Company will promptly inform Executive in advance if it has reason to
believe such response or testimony will directly relate to Executive, or
preclude the Company from complying with applicable disclosure requirements.

(c)Company Property.  No later than January 16, 2015: (i) Executive shall return
to the Company all Company property in Executive’s possession, including without
limitation, keys, credit cards, telephone calling cards, computer hardware and
software, cellular and portable telephone equipment, manuals, books, notebooks,
financial statements, reports and the additional items required by the
Restrictive Covenants Agreement, and (ii) the Company shall return to Executive
her personal property located at her former office in South Bend, Indiana. 





3

--------------------------------------------------------------------------------

 

7.Company Policies. 

(a)Compensation Recovery Policy.  Executive acknowledges that she shall remain
subject to the provisions of the Company’s Compensation Recoupment Policy
Acknowledgement and Agreement and the related Compensation Recovery Policy (the
“Compensation Recovery Policy”), as in effect on the Separation Date, which
agreement and Compensation Recovery Policy shall survive and continue in full
force and effect notwithstanding the termination of Executive’s employment.  The
Parties acknowledge that, on and after the Separation Date, the Company may not
amend or modify the Compensation Recovery Policy in a manner that adversely
affects Executive, unless the Company determines in good faith that such
amendment or modification is required in order to comply with applicable laws or
exchange listing requirements.

(b)Insider Trading Policy.  Executive acknowledges that she shall remain subject
to the provisions of the Company’s Insider Trading and Securities Law Compliance
Policy, as in effect on the Separation Date (the “Insider Trading Policy”),
through the Separation Date.  In addition, on and after the Separation Date: (i)
Executive acknowledges that she shall remain subject to the Insider Trading
Policy to the extent provided in the provisions of Section IX (Post-Termination
Transactions) thereof, which provisions shall survive and continue in full force
and effect notwithstanding the termination of Executive’s employment, and (ii)
Executive agrees that during the period beginning on the Separation Date and
ending on the date that the Company files with the United States Securities and
Exchange Commission its Annual Report on Form 10-K for the period ended December
31, 2014, Executive, as well as her family members and other members of her
household, shall not engage in any transaction involving the Company’s
securities (including a stock plan transaction, or a gift, loan, pledge,
contribution to a trust, 401(k) transfer or any other transfer) without first
obtaining pre-clearance of the transaction from the Company’s General
Counsel.  A request for pre-clearance should be submitted in writing to the
Company’s General Counsel in accordance with Section 8(g) below at least two
business days in advance of the proposed transaction.  The General Counsel is
under no obligation to approve a trade submitted for pre-clearance and may
determine not to permit the trade.     

8.Miscellaneous.

(a)Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted and administered so as to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company will,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that (i)
the payments and benefits due to Executive under Section 3 above are payable or
provided on account of Executive’s “separation from service” within the meaning
of Section 409A; and (ii)



4

--------------------------------------------------------------------------------

 

each installment of Severance Payment payable to Executive under Section 3(a) is
intended to be treated as a separate payment for purposes of Section 409A that
is exempt from Section 409A, to the maximum extent possible, under the
“short-term deferral” exemption of Treasury Regulation Section 1.409A-1(b)(4)
and/or the “involuntary separation pay” exemption of Treasury Regulation Section
1.409A-1(b)(9)(iii).  Notwithstanding any provision of this Agreement to the
contrary, if Executive is determined by the Company to be a “specified employee”
within the meaning of Section 409A, then any payment under this Agreement that
is considered nonqualified deferred compensation subject to Section 409A will be
paid no earlier than (1) the date that is six months after the date of
Executive’s separation from service, or (2) the date of Executive’s death. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement.

(b)Withholding.  The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such federal,
state, local, foreign or other taxes as will be required to be withheld pursuant
to any applicable law or regulation. Notwithstanding the foregoing, Executive
will be solely responsible and liable for the satisfaction of all taxes,
interest and penalties that may be imposed on Executive in connection with this
Agreement (including any taxes, interest and penalties under Section 409A of the
Code), and neither the Company nor its affiliates will have any obligation to
indemnify or otherwise hold Executive harmless from any or all of such taxes,
interest or penalties.

(c)Severability. In construing this Agreement, if any portion of this Agreement
will be found to be invalid or unenforceable, the remaining terms and provisions
of this Agreement will be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision.

(d)Successors.  This Agreement is personal to Executive and without the prior
written consent of the Company will not be assignable by Executive other than by
will or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive’s surviving spouse, heirs and legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its affiliates, and their respective successors and assigns.

(e)Final and Entire Agreement; Amendment. This Agreement, together with the
Release and the Restrictive Covenants Agreement, represents the final and entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, negotiations and discussions between the
Parties hereto and/or their respective counsel with respect to the subject
matter hereof.  Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this
Agreement.  Any amendment to this Agreement must be in writing, signed by duly
authorized representatives of the Parties, and stating the intent of the Parties
to amend this Agreement.

(f)Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without reference
to conflict of laws principles. Each Party (i) agrees that any action arising
out of or relating to this Agreement or Executive’s employment by the Company
shall be brought exclusively in the state courts located in Dallas County, Texas
and the United States District Court for the Northern District of Texas



5

--------------------------------------------------------------------------------

 

(Dallas Division), (ii) accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of those courts, and (iii)
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action in those
jurisdictions.  

(g)Notices.  All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company:  Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400, Irving, TX 75039, Attention:  General Counsel;

or to such other address as either Party will have furnished to the other in
writing in accordance herewith.  Notice and communications will be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

(h)Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which will be deemed an original, but all of which taken together will
constitute one original instrument.

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

By:

/s/ Keri Jolly

 

Its:

Chief Human Resources Officer

 

 

 

 

EXECUTIVE

 

/s/ Penny Sherrod-Campanizzi

Penny Sherrod-Campanizzi

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A
GENERAL RELEASE

This General Release (this “Release”) is entered into by and between Penny
Sherrod-Campanizzi (“Executive”) and Global Power Equipment Group Inc. (the
“Company”) as of the 5th day of January 2015. 

1.Employment Status.  Executive’s employment with the Company and its affiliates
terminated effective as of January 5,  2015.  As used in this Release, the term
“affiliate” will mean any entity controlled by, controlling, or under common
control with, the Company.  

2.Payments and Benefits.  Upon the effectiveness of the terms set forth herein,
the Company will provide Executive with the benefits set forth in Section 3 of
the Separation Agreement between Executive and the Company dated as of
January 5, 2015 (the “Separation Agreement”), upon the terms, and subject to the
conditions, of the Separation Agreement.  Executive agrees that Executive is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 2 and 3 of the Separation Agreement. 

3.No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4.Claims Released by Executive.  In consideration of the payments and benefits
set forth in Section 3 of the Separation Agreement, Executive for herself,  her
heirs, administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its respective affiliates and their
respective predecessors, successors and assigns (the “Global Power Group”) and
each of its officers, directors, partners, agents, and former and current
employees, including without limitation all persons acting by, through, under or
in concert with any of them (collectively, “Releasees”), and each of them, from
any and all claims, demands, actions, causes of action, costs, expenses,
attorney fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which Executive has, had, or may ever have against the Releasees
relating to or arising out of Executive’s employment or separation from
employment with the Global Power Group, from the beginning of time and up to and
including the date Executive executes this Release. This Release includes,
without limitation, (a) law or equity claims; (b) contract (express or implied)
or tort claims; (c) claims for wrongful discharge, retaliatory discharge,
whistle blowing, libel, slander, defamation, unpaid compensation, wage and hour
violations, intentional infliction of emotional distress, fraud, public policy
contract or tort, and implied covenant of good faith and fair dealing, whether
based in common law or any federal, state or local statute; (d) claims under or
associated with any of the Global Power Group’s equity compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of



A-1

 

--------------------------------------------------------------------------------

 

1963, and the Americans with Disabilities Act of 1990, the Rehabilitation Act,
the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Lilly Ledbetter Fair Pay Act, the Indiana Civil Rights Act, IC §
22-9-1-12.1 et seq., the Indiana Equal Pay Statute, IC § 22-2-2-3 et seq., the
Indiana Workers' Compensation Statute, IC § 22-3-1-1 et seq., the Indiana
Whistleblower Statute, IC § 22-5-3-3 et seq., or any other foreign, federal,
state or local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Global Power Group or the separation
of Executive’s employment with the Global Power Group.

Without limiting the foregoing paragraph, Executive represents that she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Global
Power Group as of the date she signs this Release.  This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act.  Executive acknowledges that as of the date she signs this Release, she may
have certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626, and she voluntarily relinquishes any such rights or claims by
signing this Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Global Power Group from (i) any obligation under the Separation
Agreement, including without limitation Section 3 of the Separation
Agreement; (ii) any obligation to provide all benefit entitlements under any
Company benefit or welfare plan that were vested as of the Separation Date,
including the Company’s 401(k) plan and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; and (iii) any rights or claims that
relate to events or circumstances that occur after the date that Executive
executes this Release.  In addition, nothing in this Release is intended to
interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission or any state or local human rights commission in
connection with any claim Executive believes she may have against the
Releases.  However, by executing this Release, Executive hereby waives the right
to recover any remuneration, damages, compensation or relief of any type
whatsoever from the Company in any proceeding that Executive may bring before
the Equal Employment Opportunity Commission or any similar state commission or
in any proceeding brought by the Equal Employment Opportunity Commission or any
similar state commission on Executive’s behalf.

5.Representations.  Executive acknowledges and represents that, as an employee
of the Company and its affiliates, she has been obligated to, and has been given
the full and unfettered opportunity to, report timely to the Company any conduct
that would give rise to an allegation that the Company or any affiliate has
violated any laws applicable to its businesses or has engaged in conduct which
could otherwise be construed as inappropriate or unethical in any way, even if
such conduct is not, or does not appear to be, a violation of any
law.   Executive acknowledges that a condition of the payment of the benefits
under Section 2 of this Agreement is her truthful and complete representation to
the Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s Code of Ethics, policies and procedures,
and with all laws and standards governing the Company’s business.  Executive’s
truthful and complete representation, based on her thorough search of her
knowledge



A-2

 

--------------------------------------------------------------------------------

 

and memory, is as follows: Executive has not been directly or indirectly
involved in any such conduct; no one has asked or directed her to participate in
any such conduct; and Executive has no specific knowledge of any conduct by any
other person(s) that would give rise to an allegation that the Company or any
affiliate has violated any laws applicable to its businesses or has engaged in
conduct which could otherwise be construed as inappropriate or unethical in any
way.

6Bar.  Executive acknowledges and agrees that if she should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 3 of the Separation Agreement.

7.Governing Law.  This Release will be governed by and construed in accordance
with the laws of the State of Texas, without regard to conflicts of laws
principles.

8.Acknowledgment.  Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that she has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that she was given a period of 21 calendar
days within which to consider and execute this Release, and to the extent that
she executes this Release before the expiration of the 21 calendar day period,
she does so knowingly and voluntarily and only after consulting her attorney.
Executive acknowledges and agrees that the promises made by the Global Power
Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled.

9.Revocation.  Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 8(g) of the Separation
Agreement. This Release will not become effective or enforceable until such
revocation period has expired. Executive understands that if she revokes this
Agreement, it will be null and void in its entirety, and she will not be
entitled to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.

10.Miscellaneous. This Release, together with the Separation Agreement,
represents the final and entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, negotiations and
discussions between the parties hereto and/or their respective counsel with
respect to the subject matter hereof.  Executive has not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release. In the event that any provision of this Release
should be held to be invalid or unenforceable, each and all of the other
provisions of this Release will remain in full force and effect. If any
provision of this Release is found to be invalid or unenforceable, such
provision will be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Global Power Group to carry out the provisions of this Release.





A-3

 

--------------------------------------------------------------------------------

 

11.Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

GLOBAL POWER EQUIPMENT GROUP INC.


By:  ______________________

Its:  Chief Human Resources Officer

EXECUTIVE


________________________________
Penny Sherrod-Campanizzi



A-4

 

--------------------------------------------------------------------------------